                                 IN THE DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 Ramiro Casillas, on Behalf of Himself           §
 and all Others Similarly Situated,              §
                                                 §
 Plaintiff,                                      §
                                                 §
 v.                                              §            Case No. 5:20-cv-741
                                                 §
 Amerifield, Inc.,                               §         COLLECTIVE ACTION
                                                 §
 Defendant.                                      §      DEMAND FOR JURY TRIAL

                                   ORIGINAL COMPLAINT

        Plaintiff Ramiro Casillas (“Plaintiff” or “Casillas”), on behalf of himself and all others

similarly situated, files this Original Complaint against Defendant Amerifield, Inc. showing in

support as follows:

                      I.    INTRODUCTION AND NATURE OF ACTION

        1.     This is an action brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201-

219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the “FLSA”) seeking

damages for Defendant’s failure to pay minimum wages to Plaintiff and similarly situated truck

driver employees of Defendant as a collective action under 29 U.S.C. § 216(b). Defendant

Amerifield, Inc. (“Defendant” or “Amerifield”) is a trucking company that provides transportation

and logistics services to customers in the Southwestern United States.

        2.     Although it misclassified its truck driver employees as independent contractors paid

pursuant to IRS Tax Form 1099, as a matter of economic reality under the FLSA, Defendant

employed Plaintiff and similarly situated truck drivers, at times relevant to this lawsuit, on a per

load basis. Defendant failed to ensure that its truck driver workers were paid at least minimum

wage for all hours of work completed in each workweek. As the result of this pay practice,

                                                 1
Defendant frequently failed to pay its employee truck drivers’ applicable minimum wages for all

hours that they worked.

       3.        Furthermore, Defendant violated the FLSA’s anti-kickback provision, see 29

C.F.R. § 531.35, by requiring Plaintiff and similarly situated truck drivers to pay approximately

$2,000 in “escrow” at the beginning of employment to cover insurance, and gasoline. This money

was considered non-refundable by Defendant and forfeit if the employee left his employment with

Defendant. Furthermore, Defendant deducted a “fuel surcharge” and a lease payment, further

diluting the pay Plaintiff and similarly situated truck drivers received.

       4.        Now, therefore, Plaintiff files this lawsuit on behalf of himself and other similarly

situated employee drivers who worked for Defendant Amerifield, Inc. The lawsuit seeks damages

for the difference between the amount of pay Plaintiff and putative collective action members

received and the applicable minimum wages they earned on a weekly basis during the period of

their employment in addition to liquidated damages, legal fees, costs, post-judgment interest, and

all other damages allowed by the FLSA.

                                        II.    THE PARTIES

A.          Plaintiff Ramiro Casillas

       5.        Casillas is an individual residing in Bexar County. Although Defendant paid

Casillas as a 1099 independent contractor, Casillas was at all times an employee of Defendant as

a matter of economic reality under the FLSA. Plaintiff was a truck driver who transported fracking

sand in a large container truck with an attached bunk cab. His work took him away from home for

several consecutive days and required that he sleep in the cab of his truck while away from home

working for Defendant. He has standing to bring this lawsuit.

       6.        Casillas began working for Defendant beginning on or about November of 2019.


                                                   2
       7.       Casillas worked for Defendant in and around Midland, Texas; Odessa, Texas;

Kermit, Texas; and San Antonio, Texas.

       8.       Casillas’s written consent to participate in this lawsuit is filed along with this

Original Complaint as Exhibit 1.

B.          Putative Collective Action Members

       9.       The putative collective action members are all current or former trucking

employees of Defendant who were misclassified as independent contractors and, at any time in

their employment, paid on a per load basis by Defendant.

       10.      Plaintiff seeks to represent the putative collective action members seeking damages

for claims of unpaid minimum wages and liquidated damages pursuant to the FLSA, and is

similarly situated to the collective action members pursuant to 29 U.S.C. § 216(b).

C.          Defendant Amerifield Inc.

       11.      Defendant Amerifield, Inc. (“Defendant” or “Amerifield”), is a trucking company

that provides transportation and logistics services to customers in the Southwestern United States.

Defendant is a corporation incorporated in the state of Oklahoma. During all times relevant to this

lawsuit, Defendant has done, and continues to do, business in the state of Texas.

       12.      Defendant’s principal place of business is 601 S. Boulder Avenue, Suite 900; Tulsa

Oklahoma 74119.

       13.      At all times relevant to this lawsuit, Defendant has been and is an “enterprise

engaged in commerce” as defined by the FLSA.

       14.      At all times relevant to this lawsuit, Defendant employed and continues to employ

two or more employees.

       15.      At all times relevant to this lawsuit, Defendant employed two or more employees


                                                 3
who engaged in commerce and/or who handled, sold or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person.

        16.     Defendant employed two or more employees who regularly engaged in commerce

in their daily work, including, but not limited to: transportation of goods within the state of

Texas, communications using phones and radio with other employees and representatives or

employees of customers of Defendant to facilitate delivery of goods from one location to another.

        17.     Furthermore, Defendant employed two or more employees who regularly handled,

sold or otherwise worked on goods and/or materials in their daily work that were moved in and/or

produced for commerce. Examples of such goods and/or materials include communications

devices, truck fuel, and other equipment, supplies, and materials that were used in connection with

Defendant’s principal business operations.

        18.     On information and belief, at all times relevant to this lawsuit, Defendant has had

annual gross sales or business volume in excess of $500,000.

        19.     Defendant may be served with summons in Oklahoma through its registered agent

Sam Daniel located at 1756 S. Utica Avenue; Tulsa, Oklahoma 74104.

                             III.   JURISDICTION AND VENUE

        20.     This Court has federal question jurisdiction over all claims pursuant to 28 U.S.C.

§ 1331 and the FLSA at 29 U.S.C. § 216(b).

        21.     The United States District Court for the Western District of Texas has personal

jurisdiction over Defendant because Defendant does business in Texas and in this District, and

because many of the acts complained of and giving rise to the claims alleged occurred in Texas

and in this District.

        22.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a


                                                 4
substantial part of the events giving rise to all claims occurred in this District, and in this Division.

                               IV.     FACTUAL BACKGROUND

        23.     Plaintiff and similarly situated truck drivers were employed by Defendant in

connection with its logistics enterprise.

        24.     Although Defendant classifies its truck drivers as independent contractors, as a

matter of economic reality under the FLSA, they were employees.

        25.     Defendant retained significant control over all aspects of its truck drivers’

employment and working conditions.

        26.     Defendant hired and retained the ability to discipline and/or fire its truck driver

employees.

        27.     The work performed by Plaintiff and other similarly situated truck drivers is

not/was not for a defined or stated period of time, but was indefinite in nature. During the course

of their employment, Plaintiff and similarly situated truck drivers worked exclusively for

Defendant.

        28.     The work demand from Defendant prevents/prevented Plaintiff and similarly

situated truck drivers from meaningful opportunity for earned income from a source other than

Defendant.

        29.     Defendant has/had complete authority to control the details of the employment

relationship with Plaintiff and similarly situated truck drivers, including setting work schedules

and compensation rates.

        30.     Plaintiff and similarly situated truck drivers have/had no opportunity for profit or

loss depending on their managerial skill, as they simply took the load they were assigned via the

Defendant’s route.


                                                   5
       31.     Plaintiff and similarly situated truck drivers’ work does/did not require any

particular skill or managerial talent when compared with that of employee truck drivers.

       32.     Plaintiff and similarly situated truck drivers do/did not hold themselves out as

independent contractors or otherwise in business for themselves, and do/did not market their

services for other potential sources of income as independent contractors.

       33.     Plaintiff and similarly situated truck drivers’ investment in equipment, if any,

is/was minimal compared to that of the Defendant. Defendant provided trucks that it instructed

Plaintiff and similarly situated truck drivers to “rent” in an effort to decrease its bottom line in

violation of the FLSA. Apart from the large truck, no other tools were necessary to perform the

job duties Plaintiff and similarly situated truck drivers performed.

       34.     On the other hand, Defendants incurred hundreds of thousands of dollars in

investments and expenses in connection with running their business operations, including

employee salaries, worksites, and marketing expenses.

       35.     The work performed by Plaintiff and similarly situated truck drivers is/was integral

to Defendant’s business, because without truck drivers such as Plaintiff, Defendants would have

no profit centers.

       36.     In the course of their employment with Defendant, Plaintiff and similarly situated

truck drivers were routinely on duty for over twenty-four hours straight. Many worked away from

home for consecutive days or weeks.

       37.     In connection with their truck driving work, Plaintiff and similarly situated truck

drivers were required to perform duties and remain at all times with or near the truck, to help

protect the Defendant’s trucks and the contents of the towed shipping containers/trailers.

       38.     Plaintiff and similarly situated truck drivers were at all relevant times paid on a per-


                                                  6
load basis.

       39.     However, Defendant also required Plaintiff and similarly situated truck drivers to

pay approximately $2,000 in “escrow” at the beginning of employment to cover insurance, and

gasoline. This money was considered non-refundable by Defendant and forfeit if the employee left

his employment with Defendant. Furthermore, Defendant deducted a “fuel surcharge” and a lease

payment, further diluting the pay Plaintiff and similarly situated truck drivers received.

       40.     When dividing the total weekly pay, less the prohibited deductions, by the total

weekly hours considered worked pursuant to the FLSA for the Plaintiff and putative collective

action members, there are numerous workweeks in the time period of three years preceding the

date this lawsuit was filed and forward that Plaintiff and the putative collective action members

were not paid at least the FLSA minimum hourly wage rate by Defendant.

                           V.      CONTROLLING LEGAL RULES

       41.     The FLSA requires that an employer pay its employees at least the applicable

minimum wage for all hours of work completed on behalf of the employer. 29 U.S.C. § 206.

       42.     As of the filing of this lawsuit, the federal minimum wage is $7.25 per hour, and it

has been $7.25 at all times relevant to this lawsuit. 29 U.S.C. § 206(a).

       43.     Regulations to the FLSA require that, where an employee is required to be on duty

for twenty-four (24) hours or more, all of those hours of work are compensable hours worked,

absent a prior agreement of the employer and employee to the contrary. See 29 C.F.R. § 785.22(a).

       44.     In the event the employer and employee do agree to exclude bona fide sleeping

periods, the employer may only credit eight hours of work time as sleeping time. See id.

       45.     Federal law requires employers to make and keep accurate and detailed payroll data

for non-exempt employees. 29 U.S.C. § 211(c); 29 C.F.R. § 516.2. Amongst other things, the


                                                 7
regulations require employers to make and keep payroll records showing data such as the

employee’s name, social security number, occupation, time of day and day of week which the

workweek begins, hours worked each workday and total hours worked each workweek, total daily

or weekly straight time earnings, total wages paid each pay period and date of payment and pay

period covered by the payment, and records of remedial payments. 29 C.F.R. § 516.2(a)-(b).

Employers are required to maintain the foregoing data for a minimum of three years. 29 C.F.R.

§ 516.5.

        46.     The Motor Carrier Act Exemption applies only to an employee’s eligibility for

overtime wages, and not to their entitlement to minimum wages. See 29 U.S.C. § 213(b)(1)

(exempting transportation workers from maximum hour requirements only). Consequently,

employees subject to the Motor Carrier Act Exemption are entitled to minimum wages.

        47.     Transportation workers may not be subject to binding individual arbitration. See 9

U.S.C. § 1; New Prime Inc. v. Olivera, 139 S.Ct. 532, 539 (2019) (interpreting Federal Arbitration

Act to find that district court did not have authority to compel interstate trucker’s claim to

arbitration).

                VI.    CAUSE OF ACTION: FAILURE TO PAY MINIMUM
                          WAGE FOR ALL HOURS OF WORK

        48.     At all times relevant to this lawsuit, Defendant has been and is an eligible and

covered employer under the FLSA. See 29 U.S.C. § 203(d).

        49.     At all times relevant to this lawsuit, Defendant has been and is an enterprise

engaged in commerce under the FLSA. See 29 U.S.C. § 203(s)(1)(A).

        50.     At all times relevant to this lawsuit, Defendant has employed and continues to

employ two or more truck driver employees, including Plaintiff and the putative collective action

members, who engaged in commerce or in the production of goods for commerce. See 29 U.S.C.

                                                8
§§ 206-207.

       51.     At all relevant times, Defendant has had annual gross volume of sales or business

done in excess of $500,000.

       52.     The FLSA applies/applied to Plaintiff and the putative collective action members

at all times that they worked as truck driver employees for Defendant.

       53.     No exemption applies which would prohibit Plaintiff and the putative collective

action members from receiving minimum wages for all hours worked for Defendant.

       54.     At all relevant times, Plaintiff and the putative collective action members were

employees of Defendant within the meaning of the FLSA, paid by IRS Form W-2.

       55.     At all relevant times, Plaintiff and the putative collective action members were

entitled to be paid at least the applicable minimum wage for all hours worked for Defendant.

       56.     Because Plaintiff and the putative collective action members worked for periods in

excess of twenty-four (24) hours, they were entitled to be paid for all hours worked in those

periods, unless there was a prior agreement that Defendant could subtract eight hours of sleep time

from their workday.

       57.     On information and belief, no such agreement to subtract eight hours of sleep time

per day existed between Plaintiff and Defendant or between the putative collective action members

and Defendant.

       58.     Defendant’s pay practice was to pay wages to Plaintiff and the putative collective

action members on a per-load basis.

       59.     Defendant did not ensure that these wages met or exceeded the minimum wage

when divided by all of the hours Plaintiff and the putative collective action members worked each

workweek.


                                                9
       60.     The wages received by Plaintiff and the putative collective action members from

Defendant frequently fell short of the applicable minimum wage when divided by all hours

considered worked by the FLSA each workweek.

       61.     Defendant’s failure to ensure that the wages paid to Plaintiff met or exceeded the

applicable minimum wage when divided by all of the hours Plaintiff and the putative collective

action members were considered to have worked under the FLSA during each workweek was a

violation of the FLSA.

       62.     Defendant’s violation of the FLSA is/was willful within the meaning of 29 U.S.C.

§ 255(a).

       63.     At all material times, Defendant was aware that Plaintiff and the putative collective

action members were not paid at least the applicable minimum wage for all hours worked per

workweek.

       64.     Plaintiff and the putative collective action members specifically plead recovery for

the time period of three years preceding the date this lawsuit was filed and forward for their FLSA

claims as the result of Defendant’s willful conduct. See 29 U.S.C. § 255(a).

                          VII.    COLLECTIVE ACTION CLAIMS

       65.     Where, as here, the employer’s actions or policies were effectuated on a

companywide basis, notice may be sent to all similarly situated persons on a companywide basis.

       66.     Plaintiff seeks to bring their claims under the FLSA, 29 U.S.C. § 216(b), on behalf

of themselves and a collective preliminarily defined as:

       All current and former truck driver employees of Defendant who were paid
       on a per-load basis operating out of any of Defendant’s locations and did not
       receive the federally mandated minimum wage for all of their respective
       weekly hours of work.

       67.     Plaintiff has personal knowledge that other putative collective action members were

                                                10
paid pursuant to the same policy as he was, namely, paid on a per-load basis without regard to

whether the wages paid satisfied the FLSA requirement that all hours worked be paid at the

applicable minimum wage.

       68.     The putative collective action members are similarly situated to Plaintiff in all

relevant respects, having performed the same work duties as Plaintiff and being similarly situated

with regard to Defendant’s pay methods and/or practices.

       69.     The putative collective action members are not exempt from receiving pay at the

federally-mandated minimum wage rate under the FLSA.

       70.     Defendant’s failure to pay minimum wages results from generally applicable

policies or practices, and does not depend on the personal circumstances of the putative collective

action members.

       71.     The specific job titles or precise job responsibilities of each putative collective

action member do not prevent collective treatment.

       72.     Although the exact amount of damages may vary among the putative collective

action members, their respective damages are easily calculable using a simple formula uniformly

applicable to all of them.

       73.     The relevant time period for this collective action is three years preceding the date

this lawsuit was filed and forward, or such other time period deemed appropriate by the Court.

       74.     Plaintiff reserves the right to establish sub-classes and/or modify class notice

language as appropriate in any motion to certify a collective action or other proceeding.

       75.     Plaintiff further reserves the right to amend the definition of the putative class, or

subclasses therein, if discovery and further investigation reveal that the putative class should be

expanded or otherwise modified.


                                                11
                                     VIII. JURY DEMAND

       76.      Plaintiff demands a jury trial.

                               IX.     DAMAGES AND PRAYER

       77.      Plaintiff asks that the Court issue a summons for Defendant to appear and answer,

and that Plaintiff and the putative collective action members be awarded a judgment against

Defendant or order(s) from the Court for the following:

             a. An order conditionally certifying this case as an FLSA collective action and
                requiring notice to be issued to all putative collective action members;

             b. All damages allowed by the FLSA, including back wages;

             c. Liquidated damages in an amount equal to FLSA-mandated back wages;

             d. Legal fees;

             e. Costs;

             f. Post-judgment interest;

             g. All other relief to which Plaintiff and the collective action members may be justly
                entitled.


Dated: June 23, 2020




                                                  12
       Respectfully submitted,

       SHELLIST | LAZARZ | SLOBIN LLP

By:    /s/ Ricardo J. Prieto
       Melinda Arbuckle
       State Bar No. 24080773
       marbuckle@eeoc.net
       Ricardo J. Prieto
       State Bar No. 24062947
       rprieto@eeoc.net
       Shellist Lazarz Slobin LLP
       11 Greenway Plaza, Suite 1515
       Houston, TX 77046
       (713) 621-2277 – Telephone
       (713) 621-0993 – Facsimile

ATTORNEYS FOR PLAINTIFF AND PUTATIVE
COLLECTIVE ACTION MEMBERS




  13
